Citation Nr: 1116935	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Appellant (Veteran) had active service from July 1974 to December 1980.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran presented testimony at a Board hearing, conducted via videoconference, and chaired by the undersigned Veterans Law Judge, sitting at the RO, in July 2010.  The Veteran accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2010).  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with chronic ankle disabilities pertinent to the current claim.  In sum, he has recurrent strain/sprains and degenerative joint disease involving the ankles.  

Concerning the question of in-service disease or injury, clinical findings for the lower extremities were normal when examined for separation from service in July 1980.  However, service treatment records reflect that the Veteran received treatment for right ankle injuries in November 1974, April 1978, May 1978, and October 1979.  The diagnoses were of right ankle strain/sprain.  An X-ray in April 1978 was normal.  Moreover, the Veteran has testified that he had more frequent injuries that he did not seek treatment for, and injured his left ankle as well.  The Veteran is competent to report his in-service injuries and symptoms experienced in connection therewith.  

On the question of relationship of current bilateral ankle disability to service, a January 2007 X-ray report of the left ankle indicates evidence of a possible previous injury.  A September 1995 X-ray of the right ankle shows arthritic changes suggestive of older trauma.  Imaging of the right ankle in March 1986 reveals evidence of an old avulsion injury.  An April 1986 physical therapy report indicates a history of 4-5 right ankle injuries in the past 10 years.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed chronic ankle disorders and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of a current right or left ankle disorder to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of right and left ankle injuries in service, the Veteran's reported history of ankle symptoms, clinical evidence of old ankle injury (arthritic changes suggestive of older trauma, imaging of old avulsion injury), current diagnosis of chronic ankle disabilities, and the Veteran's assertions that the current ankle disabilities may be associated with the in-service ankle injuries, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right and/or left ankle disorder is causally related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right and left ankle disabilities.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of right and left ankle symptoms in service.  For the purposes of the examination, the Veteran's service treatment records document treatment for a right ankle injury in service in November 1974.  The Veteran testified that he has experienced instability of the right ankle since then.  Service records show subsequent injuries to the right ankle in April 1978 and October 1979, and the Veteran has testified that he also injured his left ankle in the service, but is not sure exactly when.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either or both ankle disabilities are causally or etiologically related to the Veteran's active service.  In rendering an opinion, please specifically discuss the in-service ankle injuries, as well as the post-service clinical findings suggestive of old ankle injury, arthritic changes suggestive of older trauma, and imaging showing old avulsion injury.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for right and left ankle disorders should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


